UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7874



JAMES BENTON,

                                              Plaintiff - Appellant,

          versus



JON E. OZMINT; WILLIAM WHITE; JOSEPH ALEWINE;
DON DRISKELL; MICHAEL GOLLACH; MARTY MACKEY,
Broad River HCA; H. WRIGHT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-04-905)


Submitted:   January 27, 2005             Decided:   February 7, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Benton, Appellant Pro Se. Daniel Roy Settana, Jr., Stephen
L. Hall, MCKAY, MCKAY & SETTANA, PA, Columbia, South Carolina;
James Miller Davis, Jr., DAVIDSON, MORRISON & LINDEMANN, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James   Benton   appeals   the   district   court’s    orders

(1) affirming the magistrate judge’s denial of Benton’s motion for

the appointment of counsel, and (2) accepting the recommendation of

the magistrate judge and denying relief on Benton’s 42 U.S.C.

§ 1983 (2000) complaint.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Benton v. Ozmint, No. CA-04-905 (D.S.C.

July 1, 2004; Oct. 27, 2004).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                               - 2 -